Citation Nr: 0707554	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  00-04 297A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for status post excision 
of bone tumor due to symptomatic non-union fracture of the 
right second metatarsal, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 3, 1996, to 
August 28, 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1999 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied the veteran's claim seeking 
entitlement to a disability rating in excess of 20 percent 
for status post excision of bone tumor due to symptomatic 
non-union fracture of the right second metatarsal.  The 
veteran perfected a timely appeal of this determination.  
This matter was remanded by the Board in October 2001.  The 
veteran testified before the undersigned Veterans Law Judge 
at a hearing held in Washington, D.C., in July 2003.  This 
matter was again remanded by the Board in April 2004.

A review of the information of record reflects that the 
veteran has raised additional claims of entitlement to 
secondary service connection for variously identified 
conditions during the course of the administrative 
proceedings concerning the current issue on appeal.  He has 
also expressed his desire to continue his claims for service 
connection for high blood pressure and a left knee disorder.  
As these claims have not been adjudicated or procedurally 
developed for appellate review by the Agency of Original 
Jurisdiction (AOJ), they are not a part of the current appeal 
and are referred to the RO for appropriate action.  




FINDINGS OF FACT

1.  By an August 2006 rating decision, the AOJ granted an 
increased rating for the veteran's status post excision of 
bone tumor due to symptomatic non-union fracture of the right 
second metatarsal from 20 percent to 30 percent disabling.

2.  In September 2006, the AOJ received the veteran's written 
notice in which he stated that he is satisfied with the 
decision, and which effectively limited the issue on appeal 
to a 30 percent rating for his service-connected status post 
excision of bone tumor due to symptomatic non-union fracture 
of the right second metatarsal.

3.  There is no longer a controversy regarding the benefit 
sought on appeal as to the issue of entitlement to an 
increased rating for status post excision of bone tumor due 
to symptomatic non-union fracture of the right second 
metatarsal, as the AOJ's decision to award a 30 percent 
rating for this particular disability resolves this issue.


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board 
pertaining to the claim of entitlement to an increased rating 
for status post excision of bone tumor due to symptomatic 
non-union fracture of the right second metatarsal, currently 
evaluated as 30 percent disabling.  38 U.S.C.A. §§ 511, 7104, 
7105 (West 2002); 38 C.F.R. §§ 20.101 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  
38 U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, is subject to a decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeal shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.

In this context, the AOJ granted an increased rating for the 
veteran's status post excision of bone tumor due to 
symptomatic non-union fracture of the right second metatarsal 
(i.e., right foot disability), from 20 percent to 30 percent 
disabling.  In August 2006, the AOJ furnished the veteran a 
supplemental statement of the case that announced only the 
decision to award of a 30 percent rating for his right foot 
disability.  On September 15, 2006, the AOJ sent the veteran 
notice of this favorable determination and a copy of the 
August 2006 rating decision, which again listed only the 
issue of an increase rating for the right foot disability, 
and was the only issue for which reasons for the decision 
were provided.  On September 29, 2006, the veteran submitted 
a statement in which he noted that he was "satisfied" with 
the decision.  While he did note, in the September 2006 
statement, that he wished that his additional claims for 
service connection for high blood pressure and a left knee 
disorder should continue through the appeal process, the 
Board must point out that the AOJ has yet to adjudicated 
these additional claims, and as such, they are not a part of 
the current appeal.  See 38 U.S.C.A. § 7105.  Therefore, 
under the particular circumstances in this case, the 
September 2006 statement can be fairly read to express a 
clear intent on the part of the veteran to so limit the issue 
on appeal to entitlement to a 30 percent rating for his right 
foot disability.

Accordingly, the AOJ's decision awarding an increased rating 
of 30 percent for the veteran's right foot disability has 
fully resolved, and thus has rendered moot, the 
administrative claim on the appeal before the Board.  Having 
resolved the veteran's claim in his favor, there is no longer 
a question or controversy remaining with respect to 
entitlement to an increased rating for status post excision 
of bone tumor due to symptomatic non-union fracture of the 
right second metatarsal, currently evaluated as 30 percent 
disabling.  Nor are any exceptions to the mootness doctrine 
present because the relief sought on appeal, the award of an 
increased rating of 30 percent for the right foot disability, 
has been accomplished.  38 U.S.C.A. §§ 511, 7104, 7105; 
38 C.F.R. § 20.101.  The appeal is dismissed.


ORDER

The appeal of entitlement to an increased rating for status 
post excision of bone tumor due to symptomatic non-union 
fracture of the right second metatarsal, currently evaluated 
as 30 percent disabling, is dismissed.



		
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


